Citation Nr: 1129547	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from May 1976 to June 1976 and the U.S. Army from January 1979 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran has Level I left ear hearing acuity and Level I right ear hearing acuity.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased rating for bilateral hearing loss by letter dated October 2008.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his bilateral hearing loss disability in the February 2009 rating decision, the December 2009 Statement of the Case and February 2011 Supplemental Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how his bilateral hearing loss disability impacted his daily activities in his two VA examinations and in submissions to the VA.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability and why higher ratings had not been assigned as well as an opportunity to present evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA examination records, VA treatment records and private medical records.  The Veteran was given two VA examinations with medical opinions, in connection with the claim.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are additional pertinent records available to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, as shown by audiometry, including a controlled speech discrimination test (Maryland CNC), and puretone audiometry, by a state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  One exceptional pattern of hearing impairment occurs when the puretone (thresholds in each of the four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  See 38 C.F.R. §4.86(a)(b).  Table VII is then used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).



History and Analysis

In April 2001, the Veteran was granted service connection by the RO for bilateral hearing loss with an evaluation of zero (0) percent, effective January 29, 2001.  The RO's decision was based upon a March 2001 VA audiological examination whereby the VA examiner indicated that it was likely that the Veteran's hearing loss was related to acoustic trauma during service.

The Veteran filed a claim in May 2003 asking that the RO grant him a compensable rating for his service-connected bilateral hearing loss.  In a letter dated May 2003, Dr. R.S., M.D. stated that the Veteran has severe high frequency sensorineural hearing loss, left ear greater than right, from 3000 Hertz to 8000 Hertz and that his hearing in the speech frequencies appears relatively normal.

In another letter dated November 2005, Dr. R.S. stated the Veteran has severe high frequency hearing loss from 2000 Hertz to 8000 Hertz in the left ear and from 3000 Hertz to 8000 Hertz in the right ear and that his hearing and speech frequencies were relatively normal.  Dr. R.S. further stated that the Veteran appeared to be suffering from recruitment, which is an abnormal sensitivity to noise and sounds in the areas of his hearing loss.

A May 2006 VA audiological examination was conducted and the results objectively showed bilateral hearing loss within VA standards:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
30
55
LEFT
10
15
40
75

The right ear average puretone threshold was 30 decibels and speech recognition was 92 percent.  Under Table VI, such hearing acuity is considered Level I.  The left ear average puretone threshold was 35 decibels and speech recognition was 90 percent.  Under Table VI, such hearing acuity is considered Level I.  Combining the hearing level designations for the two ears under Table VII results in a zero percent rating.  38 C.F.R. § 4.85, Table VII.  Accordingly, in a June 2006 rating decision, the RO continued the zero percent rating for the Veteran's bilateral hearing loss.

In his September 2008 Claim, the Veteran asserted that his bilateral hearing loss had worsened since the June 2006 rating decision.  In a September 2008 VA treatment record the Veteran reported that loud sounds irritate him and his mother often has to tell him to speak softer because he speaks loudly at times in order to hear himself.  The Veteran's hearing in his right ear was determined to be within normal limits through 2000 Hertz with a gradual sloping to mild to moderate sensorineural hearing loss from 3000 Hertz to 8000 Hertz and his left ear hearing was within normal limits through 2000 Hertz with sloping to moderate to severe sensorineural hearing loss.  The Veteran's word recognition scores were noted to be 100 percent.

A VA audiological examination was conducted in November 2008 whereby the Veteran complained of ringing and static in both ears.  The audiological examination report again objectively revealed bilateral hearing loss within VA standards:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
50
LEFT
15
15
35
75

The right ear average puretone threshold was 25 decibels and speech recognition was 96 percent.  Under Table VI, such hearing acuity is considered Level I.  The left ear average puretone threshold was 35 decibels and speech recognition was 96 percent.  Under Table VI, such hearing acuity is also considered Level I.  Combining the hearing level designations for the two ears under Table VII still results in a zero percent rating.  38 C.F.R. § 4.85, Table VII.

In this case the Veteran is not shown to have an exceptional pattern of hearing impairment as described by 38 C.F.R. § 4.86.

This condition is currently insufficient to establish entitlement to a compensable rating because the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiological results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extra-Schedular Rating Consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Both the May 2006 and November 2008 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss; thus, the Board is authorized to proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on the Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing loss.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


